Citation Nr: 0830023	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  04-43 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
crushing injury to the left thigh with loss of substance of 
Muscle Group XIV, currently rated as 30 percent disabling.

2.  Entitlement to special monthly compensation for loss of 
use of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970 and from October 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and March 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Des Moines, Iowa (RO) and a Board remand.  

The claim for entitlement to service connection for a left 
foot disorder, to include as due to a service-connected left 
thigh disorder, is raised by the record, and the matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Residuals of a crushing injury to the left thigh are 
manifested by pain, weakness, instability, cramping, 
numbness, paresthesias, and balance problems.  However, the 
evidence does not show that the veteran's muscle disability 
is severe.

2.  The veteran does not have loss of use of his left foot 
such that no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below the knee with use of a suitable 
prosthetic appliance.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for residuals of 
a crushing injury to the left thigh with loss of substance of 
Muscle Group XIV have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 
5314 (2007).

2.  The requirements for special monthly compensation based 
on loss of use of the left foot have not been met.  38 
U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
special monthly compensation for loss of use of the left foot 
and entitlement to an increased evaluation for a left thigh 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to an 
October 2007 re-adjudication of the veteran's claims, a July 
2007 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The veteran was not notified prior to initial 
adjudication of his claims of the assignment of effective 
dates and disability evaluations, that in order to 
substantiate a claim he should submit evidence of the effects 
of the disability's worsening or increase on his employment 
and daily life, or of the specific criteria necessary for 
entitlement to a higher disability rating.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores, 22 Vet. App. at 37; see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  But these notice errors 
did not affect the essential fairness of the adjudication.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), 
cert. granted __ U.S.L.W. __ (U.S. Jun. 16, 2008) (holding 
that although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  
With regard to the veteran's claim for an increased 
evaluation for a left thigh disorder, the specific diagnostic 
code at issue was provided to the veteran in the November 
2004 statement of the case and the claim was readjudicated in 
an October 2007 supplemental statement of the case.  Vazquez-
Flores, 22 Vet. App. at 37; see also Prickett, 20 Vet. App. 
at 376 (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  In a July 2007 letter, the 
veteran was notified of the assignment of effective dates and 
disability evaluations, after which he did not send in any 
additional evidence.  Dingess/Hartman, 19 Vet. App. at 473.  
The veteran was thus provided notice and an opportunity to 
respond, and chose not do so; the essential fairness of the 
adjudication, therefore, has not been affected.  Sanders, 487 
F.3d at 889.  December 2001 and December 2003 letters also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to his claims.  38 C.F.R. § 
3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders, 487 F.3d at 889. 

The veteran's service medical records, VA medical treatment 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. at 
473.

I.  Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's left thigh disorder is currently rated as 30 
percent disabling, or as moderately severe, under Diagnostic 
Code 5314 for injury to Muscle Group XIV involving the 
muscles of the anterior thigh group.  38 C.F.R. § 4.73 
Diagnostic Code 5314.  Under Diagnostic Code 5314, Muscle 
Group XIV involves the muscles of the anterior thigh, 
including the sartorius, the rectus femoris, the vastus 
externus, the vastus intermedius, the vastus internus, and 
the tensor vaginae femoris.  Functions of Muscle Group XIV 
include extension of the knee, simultaneous flexion of the 
hip and flexion of the knee, tension of the fascia lata and 
iliotibial band, acting with XVII in postural support of the 
body, and acting with the hamstrings in synchronizing the hip 
and knee.  38 C.F.R. § 4.73, Diagnostic Code 5314.

Muscle disabilities are rated as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56 (2007).  The cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  Slight disability of muscles requires 
indications of minimal scar, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in the muscle.  38 C.F.R. § 
4.56(d)(1).  Moderate disability of muscles requires 
indications of entrance and/or exit scar, small or linear, 
indicating short track of missile through muscle tissue and 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).  Moderately severe disability of muscles requires 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side; and tests of strength and endurance compared 
with the sound side demonstrating positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of the muscles requires ragged, depressed 
and adherent scars; loss of deep fascia or muscle substance 
or soft flabby muscles in the wound area; and severe 
impairment on tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, the 
following are also signs of severe muscle disability: (a) x-
ray evidence of minute multiple scattered foreign bodies; (b) 
adhesion of the scar; (c) diminished muscle excitability on 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile; or 
(g) induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Service connection for left thigh disorder was granted by a 
September 1976 rating decision, and a 10 percent evaluation 
was assigned under Diagnostic Code 5314, effective September 
24, 1975.  An August 1981 rating decision denied the 
veteran's claim for entitlement to an increased evaluation 
for his left thigh disorder.  An April 1990 rating decision 
assigned a 30 percent evaluation for a left thigh disorder 
under Diagnostic Code 5314, effective January 31, 1990.  June 
1990, October 1990, January 1991, October 1997, and July 2002 
rating decisions denied the veteran's claims for entitlement 
to an increased evaluation for his left thigh disorder.  In 
July 2003, the veteran filed a notice of disagreement to the 
RO's July 2002 rating decision and perfected his appeal in 
December 2004.

VA treatment records from December 2001 to March 2004 reveal 
complaints of and treatment for residuals of a crushing 
injury to the left thigh.  A February 2002 treatment record 
notes the veteran's complaints of residual pain in the thigh 
from an inservice injury.  An August 2002 treatment record 
reports the veteran's complaints of a dragging left foot.  He 
stated that he found that the heel of his shoe was worn more 
than the other side.  He also complained of knee pain and 
instability and hip pain with walking.  He denied any 
difficulty ambulating.  Physical examination revealed that 
the veteran walked slowly with a cane.  Motor examination 
results were weak proximally.  There was no lower extremity 
sensory or other motor deficit.  The diagnosis was left foot 
drop.  June 2003 treatment records reveal the veteran's 
complaints of left leg pain without weakness.  The veteran 
noted that, over the past year, he noticed problems walking 
on his left leg.  An electromyography (EMG) was conducted, 
and the results were negative.  Physical examination of the 
left leg revealed good power and normal tone on motor 
examination.  The veteran was able to arise easily from the 
examination table, and could walk, but tended to drag his 
left foot.  He had difficulty with heel walking, but could 
toe walk.  He had 5-/5 strength of the anterior tib and his 
evertor of the foot on the left.  A Romberg test was 
negative.  The physician noted that the veteran did have an 
injury to the thigh region on the left.  The veteran had loss 
of pin in stocking distribution.  Joint position and 
vibratory was intact and his reflexes were 2+ and symmetric 
in the arms, 1+ at the patellas, and trace at the ankles.  
Plantars were downgoing.  The diagnosis was foot drop.

A July 2003 VA treatment record revealed the veteran's 
complaints of left knee popping and increased pain when 
ambulating long distances and stairs.  The veteran also 
reported that he was unable to clear the floor with the left 
foot.  On examination, the veteran was alert and oriented and 
able to communicate.  He was able to ambulate independently 
without a cane.  There was subjective evidence of left foot 
dragging.  The physician noted that it was difficult to 
examine the left lower extremity due to subjective resistance 
and evidence of voluntary contraction of the muscles, both 
proximally and distally.  Dorsiflexion, plantar flexion, 
inversion, and eversion at the ankle joint appeared to be 
functional.  Clinically, weakness could not be identified.  
The diagnosis was "?? Drop foot."  The physician noted that 
electrodiagnostic studies did not reveal any evidence of 
pathology.  Nerve conduction studies were normal, and there 
was no evidence of entrapment neuropathy of the left lower 
extremity.  Another July 2003 treatment record reported a 
history of a crush injury to the left thigh about 30 years 
ago.  Physical examination revealed the veteran to be 
ambulatory, and no dragging of either leg was noted.  There 
was no muscle atrophy noted, and range of motion was within 
full limits.  Strength testing of the left lower extremity 
was inconsistent, as it appeared to be 4 or 5 out of 5.  The 
physician noted that the veteran was inconsistent on repeated 
testing.  Sensation was within full limits, balance was good, 
and no tenderness to palpation was noted.  The physician also 
indicated that the veteran had questionable left lower 
extremity weakness and subjectively reported left foot 
dragging, as it was not demonstrated.

August 2003 treatment records note the veteran's complaints 
of left lower extremity pain, weakness, and cramping.  The 
veteran stated that the left lower extremity was spastic at 
night and moved around when he was sleeping.  The veteran was 
undergoing physical therapy for his left leg.  

A January 2004 VA treatment record reveals the veteran's 
complaints of problems with dragging his left leg, which the 
physician noted likely was related to his left thigh crush 
injury.  The veteran was wearing a brace, but it did not 
substantially help with his maneuvering.  Physical 
examination revealed that the veteran still had problems with 
dragging his foot.  He could not heel walk, but he was able 
to toe walk.  He had 5-/5 strength of the anterior tibs and 
evertors of the foot on the left.  He made mild errors with 
finger-to-nose and heel-knee-to-shin, left greater than 
right.  A Romberg test was negative.  There was scarring on 
the thigh region on the left.  There was loss of pin in the 
stocking distribution.  Joint position, sensation, and 
vibratory was intact.  Reflexes were 2+ and symmetric in the 
arms, 1+ at the patellas, and trace at the ankles.  The 
plantars were downgoing.  The diagnosis was history of a foot 
drop that is also likely a correlation with a left thigh 
injury.  Another January 2004 treatment record notes that, 
upon physical examination, the veteran was unable to perform 
range of motion upon command.  There was no evidence of 
muscle wasting and zero range of motion.  Strength testing 
did not parallel and was not consistent with the veteran's 
ability to ambulate with heel strike and toe off with the 
left lower extremity during ambulation.  Electrodiagnostic 
studies were negative for neuropathy or nerve entrapment.  
The diagnosis was "?Peripheral neuropathy" of the left 
lower extremity.  A February 2004 record reveals that the 
veteran was working as a volunteer at the hospital.  On 
physical examination, there was 5-/5 strength of the anterior 
tibs and evertors of the foot on the left.  The veteran had 
loss of pin in the stocking distribution.  Reflexes were 2+ 
and symmetric in the arms, 1+ at the patellas, and trace at 
the ankles.  The plantars were downgoing.  The diagnosis was 
history of left foot drop most likely with a correlation with 
his left thigh injury.

An April 2004 VA treatment record reveals that the veteran 
continued to work as a volunteer at the hospital.  On 
physical examination, the veteran had 5-/5 strength of his 
anterior tibs and evertors of the foot on the left and loss 
of pin in stocking distribution.  Reflexes were 2+ and 
symmetric in the arms, 1+ at the patellas, and trace at the 
ankles.  The diagnosis was history of foot drop, most likely 
secondary to thigh injury.  A July 2004 VA treatment record 
revealed that, on physical examination, the veteran was 
unable to totally lift the left leg and had a circumducting-
type gait.  The veteran could not heel walk, and could toe 
walk.  He had 5-/5 strength at the anterior tibs and evertors 
of the foot on the left.  The veteran made mild errors with 
finger-to-nose and heel-to-knee-to-shin, left greater than 
right.  A Romberg test was negative.  There was dimunition of 
pin in the stocking distribution.  Direct, position, 
sensation, and vibratory were intact.  Reflexes were 2+ and 
symmetric in the arms, 1+ in the patellas, and trace at the 
ankles.  Plantars were downgoing.  The diagnosis was foot 
drop correlated with thigh injury.

In August 2007, the veteran underwent a VA examination.  He 
complained of numbness in the anterior/lateral aspect of the 
left thigh since his injury, which increased with walking for 
a distance.  He revealed that he had no numbness below the 
knee until after suffering a stroke in 1995.  He also 
complained of paresthesias in the left lower leg when sitting 
for a prolonged period of time, which resolved when standing 
and ambulating.  The veteran reported that he has used a cane 
since his stroke, and that he is able to walk three blocks 
with a cane and can climb one to two flights of stairs slowly 
and with difficulty.  He noted that he has problems with loss 
of balance and falls rarely.  He was able to perform both 
instrumental and activities of daily living without 
assistance.  

Physical examination revealed the veteran's posture and gait 
to be strait.  His gait was stable, smooth, and symmetric.  
His extremities were properly aligned and grossly symmetric.  
Muscle mass, tone, and strength were symmetric with weakness 
in left hip flexion, lower leg flexion and extension, plantar 
and dorsiflexion, and ankle aversion and inversion.  There 
was strong evidence of cogwheel and give away weakness in the 
left lower extremity.  The VA examiner noted that the 
weakness in the left lower extremity was graded at 3/5, which 
by definition indicated that muscle atrophy was present.  
However, no muscle atrophy was observed or measured.  There 
were no skin color, texture, or temperature changes present.  
There was no clubbing, cyanosis, or pedal edema.  A joint 
exam was within normal limits.  A palpable and visible defect 
was noted in the left anterior thigh, roughly at the junction 
of the proximal 1/4 and distal 3/4.  This deficit was largely 
in the rectus femoris muscle, as weakness was present both in 
hip flexion and lower leg extension.  Range of motion of the 
hips, knees, and ankles was within normal limits.  A 
neurologic examination revealed the veteran to be alert and 
fully oriented.  A Romberg test was negative.  The veteran 
was unable to rock up on his heels and raise up on his toes 
and take several steps forward.  The veteran was unable and 
unwilling to heel toe walk on the left.  He was able to 
tandem walk without loss of balance.  

Sensory examination was grossly intact and symmetric.  Deep 
tendon reflexes were 2+ and symmetric, and plantars were 
downgoing.  Monofilament testing of the anterior thigh 
involved a number of dermatomes, L2 to L5, and was 
inconsistent with repeat testing.  The VA examiner noted that 
meralgia paresthitica may be present, but that it is a pure 
sensory deficit with no motor function.  Monofilament testing 
of below the knee areas was normal bilaterally.  A left lower 
extremity EMG suggested chronic mild peripheral neuropathy.  
The diagnosis was post crush injury to the left thigh with 
rectus femoris muscle deficit, meralgia paresthitica left 
thigh, and evidence of symptom magnification.  The VA 
examiner noted that there were numerous invalidities on the 
veteran's examination.  Specifically, the veteran did not 
produce any effort with hip extension and flexion testing as 
well as with quadricep and hamstring testing, yet he could 
perform a full squat and arise three times without 
difficulty.  The VA examiner stated that muscle weakness of 
this magnitude, for this length of time, would result in 
significant atrophy of the muscle groups, which was not 
present.  Cogwheel and give away weakness was present with 
all muscle group testing of the left hip flexors, extensors, 
and lower extremity.  The VA examiner stated that, based on 
this examination, sensory disturbances may exist in the left 
lower extremity, and motor testing was invalid based on a 
number of criteria.  Accordingly, the VA examiner could not 
provide objective conclusions.  The VA examiner concluded 
that "[s]trength loss of this magnitude, 2-3/4, is not 
supported by findings of muscle atrophy, which after this 
length of time MUST be present."

The Board finds that an evaluation in excess of 30 percent 
for the veteran's service-connected residuals of a crushing 
injury to the left thigh is not warranted.  Although the 
veteran reported left lower extremity pain, instability, 
weakness, cramping, numbness, paresthesias, and balance 
problems, the objective medical evidence of record shows that 
the veteran's muscle disability is not severe.  Physical 
examination of the left lower extremity revealed no ragged, 
depressed, or adherent scars or loss of deep fascia, muscle 
substance, or soft flabby muscles.  Although the veteran 
complained of weakness and strength testing revealed 2-4/5 
weakness in the left lower extremity, the August 2007 VA 
examiner found the strength testing to be inconclusive 
because there was no evidence of muscle atrophy.  
Specifically, the VA examiner stated that the veteran was 
exaggerating his symptoms because "strength loss of this 
magnitude, 2-3/4 is not supported by findings of muscle 
atrophy, which after this length of time MUST be present."  
In addition, electrodiagnostic testing of the left lower 
extremity did not reveal diminished muscle excitability, and 
there was no visible or measurable atrophy of the left thigh, 
atrophy of other muscle groups, or atrophy of an entire 
muscle.  Accordingly, the Board finds that the veteran's 
current symptoms are adequately compensated by the assigned 
30 percent rating for moderately severe disability.  Thus, an 
increased evaluation is not warranted for the veteran's 
residuals of a crushing injury to the left thigh.

Consideration has also been given to the potential 
application of other diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis upon which to assign a higher evaluation than that 
currently assigned to the veteran's residuals of a crushing 
injury to the left thigh.  Specifically, the evidence of 
record fails to demonstrate any additional muscle, tendon, 
bone, artery, or joint damage.  Although the August 2007 VA 
examiner diagnosed meralgia paresthitica of the left thigh, 
he found that it was a pure sensory deficit with no motor 
function.  Therefore, a review of the record, to include the 
veteran's subjective complaints and the objective medical 
evidence, fails to reveal any additional functional 
impairment associated with the veteran's left thigh disorder 
to warrant consideration of other diagnostic codes. 

In addition, there is no evidence that the applicable 
schedular evaluations are inadequate or that this case 
represents an exceptional disability picture.  See 38 C.F.R. 
§ 3.321(b)(1) (2007); see also Bagwell v. Brown, 9 Vet. 
App. 338-39 (1996).  In this regard, the schedular 
evaluations in this case are not inadequate.  A rating in 
excess of 30 percent is provided for certain manifestations 
of the service-connected residuals of a crushing injury to 
the left thigh but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
evidence does not show that the left thigh disorder 
interfered markedly with employment beyond that contemplated 
in the assigned rating, nor does it warrant frequent periods 
of hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  Accordingly, 
the veteran has not been prejudiced by the RO's failure to 
refer this case for extraschedular consideration.

After review of the evidence, there is no evidence of record 
that warrants a rating in excess of 30 percent for residuals 
of a crushing injury to the left thigh at any time during the 
pertinent time period.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); see also Hart, 21 Vet. App. 505.  As the preponderance 
of the evidence is against the veteran's claim of a rating in 
excess of 30 percent for his service-connected residuals of a 
crushing injury to the left thigh, the doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II.  Special Monthly Compensation

The veteran is claiming entitlement to special monthly 
compensable (SMC) based on loss of use of the left foot.  He 
contends that he has lost the use of his left foot due to a 
left foot drop which was caused by his service-connected left 
thigh disorder.

Special monthly compensation is payable for, inter alia, each 
anatomical loss or loss of use of one hand, one foot, both 
buttocks, one or more creative organs, blindness of one eye 
having only light perception, deafness of both ears, having 
absence of air and bone conduction, or complete organic 
aphonia with constant inability to communicate by speech.  38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. § 3.350(a)(2)(i).  
Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches or more, 
will constitute loss of use of the hand or foot involved.  38 
C.F.R. § 3.350(a)(2)(i)(a).  Also considered as loss of use 
of the foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  38 C.F.R. § 4.63.

Service medical records are negative for any complaints of or 
treatment for a left foot drop.  Also, VA examination reports 
from August 1976, June 1981, March 1990, December 1990, 
January 1992, November 1996, and July 1997, and VA treatment 
records from May 1990 to January 2002 do not reveal any 
complaints of or treatment for a left foot drop.

VA treatment records from August 2002 to July 2004 reveal 
complaints of and treatment for a left foot drop.  An August 
2002 treatment record notes the veteran's complaints of a 
dragging left foot.  The veteran stated that he found that 
the heel of his shoe was worn more than the other side.  He 
also complained of knee pain and instability and hip pain 
with walking.  He denied any difficulty ambulating.  Physical 
examination revealed that the veteran walked slowly with a 
cane.  Motor examination revealed proximal weakness.  There 
was no lower extremity sensory or other motor deficit.  The 
diagnosis was left foot drop.  A June 2003 VA treatment 
record revealed the veteran's complaints of left leg pain 
without weakness.  The veteran noted that, over the past 
year, he had problems walking on his left leg.  An EMG was 
conducted, and the results were negative.  Physical 
examination revealed normal tone and good power on motor 
examination.  The veteran was able to arise easily from the 
examination table.  He could walk, but he tended to drag his 
left foot.  He had difficulty with heel walking, but he could 
toe walk.  He had 5-/5 strength of the anterior tib and his 
evertor of the foot on the left.  A Romberg test was 
negative.  The VA physician noted that the veteran had an 
injury to the thigh region on the left.  He also had loss of 
pin in the stocking distribution.  Joint position and 
vibratory was intact.  Reflexes were 2+ and symmetric in the 
arms, 1+ at the patellas, and trace at the knees.  The 
plantars were downgoing.  The diagnosis was foot drop.

A July 2003 VA treatment record reveals that the veteran was 
being evaluated for a left foot drop.  He complained of 
popping of the left knee and increased pain when ambulating 
long distances and while using stairs.  He also indicated 
that he was unable to clear the floor with the left foot.  On 
examination, the veteran was alert and oriented and able to 
communicate.  He was able to ambulate independently without a 
cane.  There was subjective evidence of dragging of the left 
foot.  On lower extremity examination, the veteran was 
difficult to examine due to subjective resistance and 
evidence of voluntary contraction of the muscles, both 
proximally and distally.  Dorsiflexion, plantar flexion, 
inversion, and eversion at the ankle joint appeared to be 
functional, and clinically weakness could not be identified.  
The diagnosis was "?? Drop foot."  Electrodiagnostic 
studies performed in August 2002 did not reveal any evidence 
of pathology.  Nerve conduction studies were normal, and 
there was no evidence of entrapment neuropathy of the left 
lower extremity.  Another July 2003 VA treatment record 
revealed a diagnosis of left foot drop and a history of a 
crush injury to the left thigh 30 years before.  Physical 
examination revealed the veteran to be ambulatory with no 
dragging of either leg noted.  There was no muscle atrophy 
and range of motion was within full limits.  Strength testing 
of the left lower extremity was inconsistent on repeated 
testing.  It appeared to be 4-5/5.  Sensation was within full 
limits and balance was good.  There was no tenderness to 
palpation noted.  The VA physician stated that the veteran 
had questionable left lower extremity weakness, and that he 
subjectively reported that his left foot dragged, but 
dragging was not demonstrated.

VA treatment records from August 2003 reveal the veteran's 
complaints of left lower extremity pain and cramping, and 
that he was undergoing physical therapy.  The veteran stated 
that his left lower extremity was spastic at night, moving 
around when he was sleeping.  The veteran was ambulatory, and 
did not demonstrate a foot drop.  

A January 2004 VA treatment record notes the veteran's 
complaints of problems with dragging his left leg.  The VA 
neurologist noted that "[t]his likely has a bearing with his 
crush injury that he received to his thigh while in the 
service."  The veteran was wearing a brace, but it did not 
substantially help with his maneuvering.  Physical 
examination revealed that the veteran had problems with 
dragging his left foot.  He could not heel walk, but he could 
toe walk.  He had 5-/5 strength of the anterior tibs and 
evertors of the foot on the left.  He made mild errors with 
finger-to-nose and heel-to-shin, left greater than right.  A 
Romberg test was negative.  There was scarring on the thigh 
region on the left, and there was loss of pin in the stocking 
distribution.  Joint position, sensation, and vibratory were 
intact.  Reflexes were 2+ and symmetric in the arms, 1+ at 
the patellas, and trace at the ankles.  The plantars were 
downgoing.  The diagnosis was "history of foot drop that 
also is most likely a correlation with his thigh injury."  
Another January 2004 treatment record notes that the veteran 
was seeking a custom made ankle-fixation orthotic for his 
left foot.  On examination, the veteran was alert and fully 
oriented, and ambulatory without any antalgic gait.  He was 
wearing a shelf plastic ankle-fixation orthotic in the left 
shoe.  It was noted that the shoe had at least a two-inch 
heel.  On ambulation, the veteran was able to clear the floor 
fairly adequately.  He complained that he had worn a part of 
the medical aspect of the heel.  Left lower extremity 
examination revealed that the veteran was unable to perform 
range of motion on command.  However, there was no muscle 
wasting and zero range of motion and strength did not 
parallel and was not consistent with the veteran's ability to 
ambulate with heel strike and toe off with the left lower 
extremity during ambulation.  Electrodiagnostic studies were 
negative for neuropathy or nerve entrapment.  The diagnosis 
was "?Peripheral neuropathy left" lower extremity.  The VA 
physician determined that custom-made orthotics could not be 
justified considering his gait pattern.

A February 2004 VA treatment record notes that the veteran 
continued to work as a volunteer at the hospital.  Physical 
examination revealed the veteran to have 5-/5 strength of his 
anterior tibs and evertors of the foot on the left.  He had 
loss of pin in the stocking distribution.  Reflexes were 2+ 
and symmetric in the arms, 1+ at the patellas, and trace at 
the ankles.  The plantars were downgoing.  The impression was 
"history of foot drop most likely with a correlation with 
his thigh injury."

An April 2004 VA treatment record reveals that the veteran 
continued to work as a volunteer at the hospital.  Physical 
examination revealed 5-/5 strength of his anterior tibs and 
evertors of the foot on the left and loss of pin in the 
stocking distribution.  Reflexes were 2+ and symmetric in the 
arms, 1+ at the patellas, and trace at the ankles.  The 
plantars were downgoing.  The impression was "history of 
foot drop, most likely secondary to his thigh injury."

A July 2004 VA treatment record notes that physical 
examination revealed the veteran to be alert and unable to 
totally lift the left leg.  He had circumducting-type gait 
and could not heel walk.  He could toe walk and had 5-/5 
strength at the anterior tibs and evertors of the foot on the 
left.  He made mild errors with finger-to-nose and heel-to-
knee-to-shin, left greater than right.  A Romberg test was 
negative, and he had diminution of pin in the stocking 
distribution.  Direct, position, sensation, and vibratory 
were intact.  Reflexes were 2+ and symmetric in the arms, 1+ 
at the patellas, and trace at the ankles.  Plantars were 
downgoing.  The diagnosis was foot drop correlated with thigh 
injury.

In August 2007, the veteran underwent a VA examination.  He 
reported that he developed a left foot drop in 2002.  He 
denied any injury and noted that the foot drop was 
progressive over a period of months.  The veteran stated that 
he uses a cane since his stroke, and that he uses an ankle-
fixation orthotic for his foot drop.  Physical examination 
revealed the veteran's posture and gait to be straight, 
stable, and smooth.  The veteran used a cane for walking.  A 
neurological examination revealed the veteran to be alert and 
fully oriented.  Cranial nerves 2 through 12 were grossly 
intact.  A Romberg test was negative and the veteran was 
unable to rock up on his heels and raise up on his toes and 
take several steps forward.  Right heel toe was normal, but 
the veteran was unable and unwilling to left heel toe walk.  
The veteran was able to tandem walk without loss of balance.  
Sensory was grossly intact and symmetric.  Deep tendon 
reflexes were 2+ and symmetric and plantars were downgoing.  
Monofilament testing of the anterior thigh involved a number 
of dermatomes, L-2 to L-5, and was inconsistent with repeat 
testing.  Based on the veteran's injury and contusion area, 
the VA examiner thought that meralgia paresthitica may be 
present, but that it is a pure sensory deficit with no motor 
function.  Monofilament testing of the below the knee area 
was normal bilaterally.  

An EMG consultation report reveals that bilateral lower 
extremity nerve conduction studies showed an absent right 
sural and a prolonged left sural latency.  Peroneal and 
tibial latencies were just within normal limits but high stim 
intensities were required.  Nerve conduction velocities were 
mildly slow except for the peroneal nerve conduction velocity 
across the knee which was normal.  Right peroneal amplitudes 
were low.  A left lower extremity EMG revealed no 
denervation, but there were no voluntary motor unit 
potentials from the tibialis anterior, extensor digitorum 
brevis, and abductor hallucis.  The findings suggested 
chronic mild peripheral neuropathy.  The study did not 
explain the left foot drop.  The VA examiner diagnosed foot 
drop left lower extremity, unknown etiology and concluded 
that there was "NO peroneal nerve dysfunction" and that the 
veteran's "left foot drop IS NOT secondary to his left thigh 
contusion."

After a full review of the record, including the statements 
of the veteran, the Board finds that entitlement to SMC for 
loss of use of the left foot is not warranted.  The pertinent 
medical evidence shows that the veteran was able to walk, and 
that he had a straight, stable, and smooth gait.  He used a 
cane for walking after his stroke.  The veteran could 
consistently toe walk, but could not heel walk.  He was able 
to tandem walk without loss of balance.  There is no medical 
evidence that the veteran would be equally well served by an 
amputation stump with use of a suitable prosthetic appliance.  
Extremely unfavorable ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches or more is not shown.  
Although left foot drop was diagnosed, there is no objective 
evidence of complete paralysis of the external popliteal 
nerve.  In fact, the August 2007 VA examiner found that there 
was no peroneal nerve dysfunction shown on the August 2007 
EMG results.  There is no contrary medical evidence 
suggesting that the veteran's left foot drop is of such 
severity as to result in loss of use of the left foot.  
Accordingly, the veteran has not established entitlement to 
special monthly compensation based on loss of use of the left 
foot.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 49. 


ORDER

An increased evaluation for residuals of a crushing injury to 
the left thigh in excess of 30 percent is denied.

Entitlement to SMC for loss of use of the left foot is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


